Title: To James Madison from John Allen, 25 July 1812
From: Allen, John
To: Madison, James


Sir
Frankfort Ky 25th. July 1812
I am unknown to you and therefore this address may seem improper. My apology is that several years ago I was among those who forwarded Resolutions pledging ourselves &c to Endeavor to support all lawful measures taken by Govrment to vindicate our rights. I considered it a Solemn promise which aught to be performed But besides that obligation I heartily approve of the measure taken. I only regret that it was not sooner & that It had not extended to France Also. My best feelings Are alive for my Countrys Cause And deeming a communication necessary from what you will herein after discover I have thought it no time to indulge qualms about form or Ceremony. Should there be Any thing improper I hope it will be pardoned for the intention’s sake.
In the war office you have my name as the Comdt. of the rifle regiment raised in this State as part of the detachment of the militia of 100,000 under the Act of Congress of the 10th. of April 1812. That regiment is altogeth[e]r Volunteer they have been raised on fair and open terms for marching into Canada if required. They are men who will not hesitate on passing the boundary line if required leaving it to others if they please to discuss the right of the president to call militia beyond the United States.
But a Considerable point is this, there are persons who Endeavour to discourage the service first by dissuading men from Volunteering by a variety of Arguments—And now by—endeavouring to impress the belief that they will not be called for that their parade will only tend to Expose them As the dupes of an inefficient administration &c. &c. The Credit of the officers &c. have yet been proof agt. these attemps—but should the Volunters be passed unnoticed it will materially injur the Countrys Cause And add Strength to the opposition. The extent of its effects I am unable to point out—but this far at least might be expect that it would be in vain attempt to get Volunteers (and by the by 1 Volunter is as good as 4 or 5 ordinary drafts).
I would not be understood as representing the dispositions of the reg[i]ments Generally—as to passing the boundary line. I do not Know them particulary and therefore cannot make a representation but presume from the General disposition here that all would serve in Canada, with alacrity. My Own Regiment I Know & pledge them as willing. They were raised in the Spring and are only provided with Summer Cloathing—they would want some provision for winter Cloathing if called into Canada for a cold Season. My regiment is pretty well armed—but some of the rifles are rather too Small in the bore, could we be aided a litt[l]e in that way it would be An advantage—but if not convenient we can do with what we have.

Notwithstanding the attemps agt. Gov. Harrison he stands well with the offic[e]rs in this state. I do not Know one who would be dissatisfied with serving under him but believe all would be pleased with it And a large proportion highly Gratified—in case the Govermental Arrangements placed them under him.
Should not the Service this year requ[i]re the whole detachment on Any enterprize of Great importance would it not bee for the Genl. Good to employ a part in some minor way to secure that degree of confidence which is necessary in times like the present. I mix here with the officers & Soldiers & think I perceive their feelings. With High respect yr. Hbl. Svt.
John Allen
This I mark as conf[i]dential, not as containing any Secret—but that it may meet the prst. own eye before that of Any of his clerks—& then to be disposed of at [sic] he shall think right.
JA.
